 UNION CARBIDE CORP.Union Carbide Corporation and International Associa-tion of Tool Craftsmen&its Local No. 20, N.F.I.U.,Petitioner.Case 10-RC-8363April 29, 1971DECISION ON APPEAL AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Alan L. Rolnick. Atthe commencement of the hearing, the parties adducedevidence on the question of contract bar. The partiesstipulated that the record herein is complete on thisissue.Thereafter, the Employer and the Intervenors'moved to dismiss the petition filed herein, contendingthat their current collective-bargaining agreement barsan election at this time. The Employer and the Inter-venors also moved that further hearings in this case berecessed pending disposition of the motion to dismissby the Regional Director for Region 10. The HearingOfficer denied the latter motion and the Regional Di-rector affirmed. Thereafter, the Employer and the In-tervenors requested that the National Labor RelationsBoard grant leave to file an interlocutory appeal fromthe Regional Director's affirmance on the ground thatthe contract-bar issue should be resolved before requir-ing the expenditure of the parties' time and resourcesin further lengthy hearings on other contested matters.The Employer and the Intervenors also renewed theirmotions to dismiss. The Petitioner opposes the motionsto dismiss, averring that the contract here in questionis not a bar to this proceeding, but joined in the requestfor leave to appeal and urged resolution of the contract-bar issue for reasons similar to those advanced by theEmployer and the Intervenors.On December 30, 1970, the Board, by telegraphicOrder, granted the requests for leave to appeal. Onappeal, the Board decided that it would best effectuatethe polices of the Act to rule on the motions to dismisson the ground of contract bar prior to further hearingon other issues, and ordered that the hearing be stayedpending determination of the contract-bar issue. There-after, the Employer filed a brief in support of its motionto dismiss and the Petitioner filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.'Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO,and its Local No 3-288 were permitted to intervene at the hearing on thebasis of their current contract with the Employer.190 NLRB No. 40191The Board has considered the entire record withrespect to the issue involved in the motions to dismissand makes the following findings:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent employees of the Employer.3.No question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act for the reasons stated below:The Employer is, among other things, engaged incertain defense work under contract with the AtomicEnergy Commission, an agency of the United StatesGovernment. The Petitioner seeks to sever from anoverall production and maintenance unit all machinistsfirst class, machinists second class, machinists trainees,machinists trainee helpers, and instrument makers inthe Employer's machine shop in building K-1401 at itsK-25 plant, Oak Ridge, Tennessee. As previouslystated, the Employer and the Intervenors claim thattheir current agreement covering the overall unit, in-cluding the employees sought by Petitioner, is a bar tothe holding of an election at this time. The Petitionercontends otherwise. Specifically, it is the Petitioner'scontention that the current agreement between the Em-ployer and the Intervenors is a premature extension oftheir antecedent agreement and, therefore, that the pe-tition herein, having been filled during the 90-60 day"open period" preceding the termination date of thatearlier agreement, was timely and renders the currentagreement inoperative as a bar to an election. The Peti-tioner pleads in the alternative that the current agree-ment is one of unreasonable duration and, accordingly,does not bar an election at any time after July 1, 1970,the limit of its period of reasonableness.The instant petition was filed on August 6, 1970.This filing was within the 60-90 day period prior to theexpiration date of a contract between the Employer andIntervenors dating from July 1, 1967, to October 15,1970.However, that agreement was of unreasonableduration, being in excess of 3 years.' Under the Board'scontract-bar policy, contracts of unreasonable durationare treated as if they were limited to a reasonable period(3 years).' Therefore the open period under the July 1,1967, agreement would commence 90 to 60 days priorto the third anniversary date rather than the expirationdate designated in the contract. The petition herein wasnot filed during this "open" period.It is true that, as of August 6, 1970, the third anniver-sary of the 1967 agreement had passed, and had Inter-venor and the Employer not renewed their agreement,General Cable Corporation,139 NLRB 1123Southwestern Portland Cement Co,126 NLRB 931. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDthe petition filed on that date would have been enter-tained and processed. However, on September 29,1969, a modification of the existing agreement was ex-ecuted, with an expiration date of October 15, 1972.There can be no question that this new agreement wasa premature extension of the antecedent 1967 contractand hence would have been no bar to a petition filed90-60 days prior to the third anniversary of the earlieragreement. The question that emerges, however, iswhether the fact that no petition was filed during thatperiod now renders the new contract a bar until thethird anniversary of its effective date.This very issue has been considered by the Board inRepublic Aviation Corporation'andH. L. Klion, Inc.'In both cases, premature extensions were found to barpetitions not timely filed with respect to antecedentagreements. As stated inKlion:The primary purpose of the premature-extensionrule is to protect petitioners in general from beingfaced with prematurely executed contracts at atime when the Petitioner would normally be per-mitted to file a petition. However, the Board's ruleisnot an absolute ban on premature extensions,but only subjects such extensions to the conditionthat if a petition is filed during the open periodcalculated from the expiration date ... the prema-ture extension will not be a bar.'As we are satisfied that the premature nature of the1969 modification did not render that agreement inop-erative as a bar, we turn to Petitioner's alternative con-tention that said agreement was incorporated into andmade part of the antecedent agreement, thereby result-ing in a single contract with an effective date of July 1,1967. From this Petitioner argues that the petition wastimely, since filed beyond the reasonable duration of theconsolidated agreement.Petitioner's argument in this regard stems from thefact that the Intervenors and the Employer, followingthe 1969 negotiations, published the new supplementalagreement in a single booklet which also embodied theviable terms of the 1967 contract. Although article XVthereof provided a term of July 1, 1967, through Octo-ber 15, 1972, that same provision also recites "each ofthe parties hereto has caused this contract to beamended and extended by its duly authorized repre-sentatives on this the 29th day of September, 1969." InrejectingPetitioner's contention,we note that theBoard does not distinguish between new agreementsand amendments in applying contract-bar rules.' Inaddition, it is apparent from the terms of article XVthat the contract was amended on September 29, 1969,to run for a term expiring October 15, 1972. As theamended agreement or supplement was for a fixedterm, the mere fact that the parties, as a matter ofconvenience, published the amendment in a documentcarrying over the unaffected terms of the prior contractdoes not defeat the contract as a bar. We are satisfiedthat the petition was untimely filed both with respectto the 1967 agreement and the 1969 amendment. Wetherefore find that no question concerning representa-tion exists and shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.'122 NLRB 998.148 NLRB 656.Id.at 660.7The Santa Fe Trail Transportation Company,139 NLRB 1513, 1514.